ORDER
The appellee, State of Alabama, having filed a motion to remand for evidentiary hearing, and the same having been duly submitted and considered by the Court, it is considered that the motion to remand is due to be granted.
IT IS, THEREFORE, ORDERED that this cause is remanded to the Court of Criminal Appeals for entry of an order remanding this cause to the Circuit Court of Baldwin County, Alabama, for evidentia-ry hearing.
IT IS FURTHER ORDERED THAT this petition for writ of certiorari be stayed until further orders of this Court.
*1289HORNSBY, C.J., and MADDOX, SHORES, ADAMS, HOUSTON, STEAGALL, KENNEDY and INGRAM, JJ., concur.